              Case 1:00-cr-05396-DAD Document 60 Filed 09/10/21 Page 1 of 1


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 KIRK E. SHERRIFF
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff United States of America
 6

 7                                IN THE UNITED STATES DISTRICT COURT

 8                                  EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                         CASE NO.: 1:00-CR-05396 DAD
10
                                   Plaintiff,          MOTION TO DISMISS INDICTMENT AS TO
11                                                     DEFENDANT ANTON MICHAEL KUBICA;
                             v.                        ORDER
12
     ANTON MICHAEL KUBICA,
13
                                   Defendant.
14

15

16          The government moves to dismiss without prejudice the indictment in this case as to defendant
17 Anton Michael Kubica only, pursuant to Fed. R. Crim. P. 48(a). Defendant Anton Michael Kubica has

18 never appeared in this case.

19    Dated: Sept. 9, 2021                                 PHILLIP A. TALBERT
                                                           Acting United States Attorney
20

21                                                         /s/ Kirk E. Sherriff
                                                           KIRK E. SHERRIFF
22                                                         Assistant United States Attorney

23
            IT IS ORDERED that the indictment is dismissed without prejudice as to defendant Anton
24
     Michael Kubica.
25
     IT IS SO ORDERED.
26
27
        Dated:    September 10, 2021
                                                      UNITED STATES DISTRICT JUDGE
28


                                                       1
30
